J. F. Daly, J.
—I concur in the views of the Chief Justice, set forth in his learned opinion, so far as the right of the plaintiffs to recover under their lien for advances is concerned, but I regard the recovery of $82 87 as excessive. The balance due the plaintiffs, as testified to by them, was $64 19, and as this was the extent of their special property in the goods, it should be the extent of their recovery. In Fitztvugh v. Wiman (9 N. Y. 565), it was held, that in an action by the forwarder making advances and entitled to his freight, brought against another who takes the goods wrongfully from the plaintiff, but actually delivers them to the rightful consignee or owner before the suit was brought, the plaintiffs cannot recover the actual value of the goods, and the Value to be assessed should be the value of their special property in the goods. It was said by Judge Johnson, that if the goods had not been so delivered by the defendant to the rightful owner or consignee, they would have been entitled to.a judgment for the whole value. This, of course, is founded in reason: the forwarder had to deliver the goods or answer for his default to the extent of their- whole value; if a wrongdoer take them from him, he is entitled to recover the whole value himself, in order to answer to his consignee j but if the wrongdoer himself deliver them to the consignee, the forwarder has only the right to the demand he would have against the latter.
In this case, the goods were seized by the marshal under an attachment against the principal, who was a non-resident, and was indebted to the parties obtaining the attachment upon a balance due on a' draft. The value of the goods was $82 87; the difference between that value and the plaintiffs’ special property in the goods, under their lien, $64 19 ; which difference amounted to $18 68, certainly belonged to the plaintiffs’ principal in Norfolk, and was subject to attachment for his debts. By the attachment it was applied to them.
The judgment should be modified, so as to make it a judgment for $64 19. And no costs should be allowed to either party on this appeal.
The other judges concurred.
Judgment modified accordingly.